Citation Nr: 0636771	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-118 12A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to 
notify the veteran of the evidence that is necessary to 
substantiate his claim, including the evidence he is 
responsible for providing and the evidence VA will obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA's requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO's November 2002 letter was issued prior to the Dingess 
decision and, therefore, does not address all of the elements 
of the veteran's claim.  And he has not since received 
further notice addressing these additional elements.  Id.; 
38 C.F.R. § 3.159 (2006).  So, before deciding his appeal, he 
must be sent proper VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which informs him that a downstream 
disability rating and effective date for the award of 
benefits will be assigned if service connection is granted 
for PTSD.  This additional notice also must include an 
explanation of the type of evidence that is needed to 
establish both a disability rating and an effective date for 
the claim.



In March 2004, the veteran submitted additional medical 
evidence, including records of his psychiatric evaluation and 
treatment at various times during 2003 and 2004 at the local 
Vet Center and VA outpatient mental health clinic.  Some of 
this evidence, particularly the treatment records dated since 
July 2003, has not been initially considered by the RO, and 
the veteran has not waived this right.  See Disabled American 
Veterans v. Principi, 327 F. 3d. 1339 (Fed. Cir. 2003); 
see also 38 C.F.R. § 20.1304(c) (2006).  So this also must be 
done before deciding his appeal, to avoid prejudicing him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

Numerous medical records on file, including the report of a 
May 2004 VA examination, indicate the veteran has PTSD.  But 
his alleged stressors remain unverified.  And this 
corroboration is needed to support the diagnosis.

Awards and commendations earned by the veteran for his 
service include the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, the Army 
Commendation Medal, and a Good Conduct Medal.  His personnel 
records indicate he had a 12-month tour in Vietnam from 
September 1969 to September 1970.  But the various medals and 
awards he received for his Vietnam service are not of the 
type that connotes participation in combat.  See VAOPGCPREC 
12-99 (October 18, 1999).  And while his 
military occupational specialty (MOS) was an infantryman, 
evidence of record thus far shows he worked in that capacity 
as a truck driver.



So despite his claim of combat service, the veteran's alleged 
stressors must be independently corroborated by objective 
sources, instead of verified based upon lay testimony alone.  
See Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).

As cause for his PTSD, the veteran contends that he 
participated in search and destroy missions, ambush missions, 
and reconnaissance missions during his tour in Vietnam from 
September 1969 to September 1970.  In addition, he has 
referred to a friend failing to return from a January 1970 
mission and later learning this friend was killed in action.  
He also describes witnessing a Vietnamese child killed by a 
truck near Long Binh in 1969; being tasked with recovery of 
the corpses of Marines; participating in a convoy where one 
vehicle struck a mine and two persons were wounded, sometime 
between December 1969 and February 1970; and witnessing a 
friend step on a landmine and dying, along with two others 
being injured.

Apart from the dates provided above, most of these incidents 
are not identified with any reasonable degree of date 
specificity.  While the veteran did submit a March 2004 buddy 
statement that appears to corroborate the veteran's account 
of a recovery operation involving the bodies of Marines who 
were allegedly crushed by a truck, there is no date provided 
for this incident, from which VA could potentially verify 
that these deaths occurred.  The records of vehicular 
accidents resulting in the death of service personnel are of 
the type generally maintained by various units of the armed 
services.

As the record currently stands, the veteran's contentions 
regarding his stressors are mostly vague and do not allow for 
accurate verification.  Accordingly, even though he has 
previously been asked to provide more specific information 
through a July 2003 PTSD questionnaire and a February 2004 
stressor letter, the RO (AMC) must again contact him and 
request more specific information regarding his claimed 
stressors.  He should be asked to provide names of witnesses, 
information regarding time and place, and other information 
regarding all stressors for which he believes to have caused 
his PTSD.  (Note:  the veteran earlier indicated during his 
hearing with a local decision review officer (DRO) that he 
would be submitting a copy of the DD Form 214 confirming him 
and Mr. [redacted] served in Vietnam together, since Mr. 
[redacted] had submitted a supporting buddy statement 
concerning the occurrence of some of the alleged stressors.  
But, to date, the veteran has not submitted this additional 
evidence.)

Following receipt of all relevant information as to the 
incidents claimed, the AMC should then undertake a military 
unit records search for additional corroborative information, 
including through contacting the U. S. Army and the Joint 
Services Records Research Center (JSRRC), if this is of 
assistance to the development of the veteran's claim.

Provided that one or more of the alleged stressors are 
eventually confirmed based upon the record, the veteran 
should then be scheduled for another VA examination to 
determine whether he has PTSD as a result of that 
stressor(s).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where necessary to 
make a decision on the claim).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
regarding his claim for service connection 
for PTSD.  The letter must include an 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).



2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for PTSD since 
January 2004.  And with his authorization, 
obtain these records.

3.  Again ask the veteran to provide any 
additional information concerning his 
alleged stressors.  This includes the 
specific location, date of occurrence, 
and names of any individuals involved.  
(Note:  he also should, as previously 
promised, submit a copy of his fellow 
serviceman's, Mr. [redacted]'s, DD Form 214 
confirming they served together in 
Vietnam).

4.  Upon receipt of all relevant 
information as to the incidents claimed, 
take additional action necessary to assist 
with independently corroborating the 
alleged stressors from service, to include 
obtaining unit records from directly from 
the United States Army or from JSRCC.  
Attempted verification should include 
effort to produce records pertaining to 
the MIA or KIA status of the veteran's 
comrade [redacted], attached to the 
199th Light Infantry Battalion of the 2nd 
Infantry Division during January 1970, as 
well as a motor vehicle accident with 
service personnel fatalities occurring 
between December 1969 and February 1970 
and a motor vehicle accident where 
Vietnamese civilians were killed near Long 
Binh between September and December 1969.



5.  Prepare a report determining whether 
any of the alleged stressors have been 
confirmed.

6.  If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) he has PTSD due to the 
verified stressor(s).  Notify the examiner 
that only those stressors that were 
confirmed are to be considered.  If PTSD 
is diagnosed, the examiner must indicate 
what specific stressor in service provided 
the basis for this diagnosis.  If PTSD is 
not diagnosed, the examiner should explain 
why the veteran does not meet the DSM-IV 
criteria for this diagnosis.

To facilitate making these determinations, 
send the claims file to the examiner for a 
review of the veteran's pertinent medical 
history.  This includes both a complete 
copy of this remand and the report of the 
previous November 2003 VA examination 
(psychological evaluation).

7.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


